Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 1 of 14
Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 2 of 14
Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 3 of 14




                Incursion at the U.S. Capitol on January 6, 2021
Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 4 of 14
Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 5 of 14




                          ROBERT GIESWEIN
Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 6 of 14
Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 7 of 14
Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 8 of 14
Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 9 of 14
Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 10 of 14
Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 11 of 14




                                                             See, e.g.
Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 12 of 14
Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 13 of 14
Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 14 of 14
